Citation Nr: 1504256	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied individual unemployability.

In a statement of the case (SOC) in September 2012 and in a supplemental statement of the case (SSOC) in August 2013, the RO affirmed their denial of the Veteran's TDIU claim.  A substantive appeal, via VA-Form 9, was received on the issue of individual unemployability in October 2012. 

In January 2014, the Veteran testified before undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A hearing transcript has been associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability presents him from working.  The record in this case indicates that although the Veteran formally filed a TDIU claim (VA Form 21-8940); the claim was filed in conjunction with his claims for an increased rating of service-connected disabilities.  In this regard, the Veteran's notice of disagreement (NOD), dated August 2011, pre-dates his application for TDIU benefits.  However, as the NOD substantively appealed his claim for increased rating of his service-connected disabilities, the NOD is considered to be a basis for appeal of the TDIU issue under Rice.  The Board notes that as previously stated, the only issue on appeal is the Veteran's appeal of TDIU benefits. 

Lastly, the Board notes that in addition to the paper claims file, the Veteran also has an electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals the hearing transcript.  The remainder of the documents contained within Virtual VA are duplicative.  The records contained within VBMS are irrelevant to the claim on appeal.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for: left upper extremity ulnar neuropathy, currently evaluated as 40 percent disabling; left shoulder degenerative joint disease with post-operative residuals, currently evaluated as 20 percent disabling; post-surgical scar of the left elbow and 5 post surgical scars of the left shoulder, currently evaluated at 10 percent disabling; and status-post left elbow (dominant) fracture with status-post open reduction internal fixation, currently evaluated as 10 percent disabling.  The combined rating is established at 60 percent.  

2.  The Veteran is unemployable by reason of his service-connected disabilities. 


CONCLUSION OF LAW

The schedular criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

As the Board's decision as to the Veteran's claim for TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  TDIU

The Veteran asserts that he is currently unemployable due to his service-connected disabilities.  Specifically, he asserts that his left shoulder disability is so severe that it prevents him from performing work as a mason, employment he had for 23 years.  Through testimony, it was noted that he takes medication for pain and this prohibits work with heavy machinery.  He claims that he is incapable of performing manual labor.  The Veteran has maintained that his service-connected disabilities associated with his left upper extremity have become progressively worse. 

Applicable law provides that a total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of service- connected disabilities provided that, if there is one such disability, this disability shall be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id. 

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that the Veteran meets the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a)(1)-(2).  The Veteran is currently service connected for left upper extremity ulnar neuropathy, currently evaluated as 40 percent disabling; left shoulder degenerative joint disease with post-operative residuals, currently evaluated as 20 percent disabling; post-surgical scar of the left elbow and 5 post surgical scars of the left shoulder, currently evaluated at 10 percent disabling; and status-post left elbow (dominant) fracture with status-post open reduction internal fixation, currently evaluated as 10 percent disabling.  

Here, regulations allow the Board to view the Veteran's left upper extremity disabilities as a single disability under 38 C.F.R. § 4.16(a)(1) and as disabilities resulting from a single accident sustained from a truck collision (2), the Veteran has a single upper extremity disability rated at 60 percent under 38 C.F.R. § 4.25(a)(1)-(2).  

The Board must now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Here, the Board finds that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.

The Veteran is currently unemployed.  The evidence of record indicates that the Veteran passed the General Educational Development (GED) test, however, the Veteran testified at his hearing in January 2014 that the highest grade he completed in school was the 9th grade.  The Veteran was previously employed as a mason for over 20 years.  The Veteran testified that the last year in which he had been gainfully employed was 2010.  He stated his boss told him he was unable to perform the duties of the job.  The Veteran testified that due to disabilities associated with his left (dominant) arm, he was unable to lift any weight over roughly 5 pounds, and he required assistance showering, dressing, and writing.  

Two lay witness statements submitted by the Veteran's coworker and boss corroborate the Veteran's testimony.  In January 2012, the Veteran's coworker submitted a statement regarding the Veteran's work history.  The coworker claimed to have worked with the Veteran for over 35 years.  During that time, he had noticed that the Veteran had difficulties with his left arm.  The coworker reported that during the last year of working with the Veteran, he was unable to work very much due to the limitations of his left arm.  Additionally, in a submitted written statement in January 2012, the Veteran's boss stated that he had known the Veteran since 1987.  The Veteran's boss reported that the Veteran was an excellent mason; however, he was aware that the Veteran worked with significant pain in his left arm and shoulder.  

Following a physical examination and a review of the claims file, in January 2012, the VA examiner noted that the severity of the Veteran's left shoulder arthritis, pain, and range of motion deficits precluded him from using his left arm for any overhead activity or lifting of any weight greater than 10 pounds.  The examiner determined that the Veteran could not go back to manual labor.  The examiner further opined that the Veteran would need significant accommodation to sit at a desk as he could not rest his left elbow for a prolonged time on any surface.  Additionally, the examiner reported that the Veteran would require a headset to answer phones and his ulnar neuropathy limited his ability to write.  

The question here is whether the Veteran has the appropriate education and work experience to obtain and retain substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  While the Veteran's advancing age may not be considered in determining entitlement to a TDIU rating, his education and past work experience must be considered.  Id.  The Board notes that the Veteran's past work history consisted of working as a manual laborer and a mason and that his education concluded at the 9th grade.  The Veteran has no formal education, special training, or any significant work experience outside of occupations that typically require some degree of physical labor.  Furthermore, the examiner opined that the Veteran was no longer able to work as a mason and opined that work at a desk would require significant accommodation.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 115; 38 C.F.R. § 3.340, 3.341, 4.16.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


